Citation Nr: 0829261	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  He was born in 1923.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in August 2006, the Board denied entitlement to 
service connection for a respiratory disability and residuals 
of a drill injury to the left index finger.  The Board 
remanded the issue herein concerned for development, to 
include a VA examination and medical expert opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has chronic residuals of a 
back injury of service origin.   



CONCLUSION OF LAW

Chronic residuals of a back injury were was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed his claim for service connection in a form 
dated in 2000, a copy of which was received in 2002.  His 
initial VCAA letter was sent in June 2002 after a telephone 
conversation in that regard.  The rating action denying his 
claim was effectuated in August 2002.  Subsequent 
correspondence was initiated in April 2003 seeking additional 
private or other clinical data, and copies of such were 
submitted and are in the file.  An SOC was issued in May 
2003. 

Throughout, development was undertaken and correspondence 
sent to the veteran with regard the requirements to support 
his claims and related matters.  His Substantive Appeal was 
filed on a VA Form 9 received in August 2003.  An SSOC was 
issued in November 2005.  He was sent explanatory letters, an 
SOC and SSOCs were issued, and additional correspondence was 
sent to the veteran, including a notice letter pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in August 2006 
and another development letter in March 2007.  After a VA 
examination, an SSOC was issued in May 2008.  In the 
aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, 20 Vet. App. at 543.  He was advised of 
his opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In the aggregate, the veteran has demonstrated actual 
knowledge of and has acted on the information and evidence 
necessary to substantiate the pending claim.  Moreover, the 
claimant has not demonstrated any error in VCAA notice and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Sanders v. Nicholson, 
supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither has he suggested 
in any way that there is any prejudice due to a lack of 
proper VA notice or assistance.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development on this issue.  
Such a remand would result in imposing additional burdens 
unnecessarily on VA with no additional benefit flowing to the 
veteran.  The Veterans Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 2002).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veterans Court has held that, in order to prevail on the 
issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may serve 
to support a claim for service connection, however, by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

The veteran's service treatment records show no complaints, 
findings, or symptoms indicative of a back injury or back 
disability.

The veteran's claim for compensation, VA Form 21-526, in 2000 
indicated that he had hurt his back in service when moving a 
huge electric motor onboard his ship the USS INDEPENDENCE in 
1943 or 1944.

R.M.T., M.D., whom the veteran reported has seen him for his 
back since 1995, provided a statement in September 2000 to 
the effect that the veteran had had chronic back problems 
dating back to his service in 1943.  It was reported that he 
had first hurt his back when moving a large motor.  He was 
said to have been evaluated by a VA facility in 1959 for back 
pain.  He had experienced pain off and on since the initial 
injury occurring in the upper back.  The physician described 
the veteran's back symptoms.

Private treatment records were received from a number of 
physicians and care-givers.  A report from a physical 
therapist indicates that since 1998 the veteran had been 
diagnosed with back strain and was seen for a number of 
visits, with apparent relief of lower extremity pain.  Other 
physicians saw him for other problems, including some 
relating to his heart, but noted that he had had some back 
problems.

Numerous statements were submitted by friends and family to 
the effect that the veteran had not had back problems before 
service, but had had them since service.  They described his 
symptoms in detail. 

S.K.U., M.D., who had seen the veteran for a number of years, 
reported that the veteran had back pain when seen for cardiac 
problems in 2000, 2001, and 2002.  Dr. U recommended a back 
evaluation and Tylenol.  The veteran had told Dr. U that he 
sustained a back injury while in the service, following which 
he had back pain on and off, which in the past few years had 
gotten worse.

VA outpatient records were received, primarily for other 
disabilities.  Then, as noted above, in August 2006 the Board 
remanded the case for development of the evidence and medical 
opinion.

The veteran underwent a special VA orthopedic examination in 
March 2008, the entire report from which is in the file.  The 
examiner described his history in detail, including the 
veteran's account of an in-service injury on shipboard.  The 
veteran said that after service he had gone to a 
chiropractor, for which there were no records, and had later 
gone to a VA facility in January 1959.  The examiner noted 
that the only information of record with regard to that VA 
visit was a statement from that facility, to the effect that 
hospitalization was not then thought to be required.  After 
assessing his history and symptoms, the examiner indicated 
that the veteran has a chronic cervical/thoracic strain and 
that it is difficult to determine from what it originated.  
In summary, the examiner opined that it is less likely than 
not that the current back condition is due to an injury that 
occurred during active service.  

In assessing the veteran's claim in this case, the Board 
believes that he may well have injured his back in service, 
notwithstanding there are no records to support that.  He has 
said so, and he has presented statements from others who 
recall that he said so, and he and his supporters have said 
he has had complaints since then.  

However, this alone is not sufficient to support a nexus 
between any current problems and an in-service injury.  In 
that regard, the veteran says he went to a chiropractor after 
service and then to VA in 1959, but those clinical records 
are not available.  In fact, the first documented clinical 
sign of pertinent treatment was by a physician who first saw 
him in 1995 for back pain.  The veteran now has demonstrated 
signs of a chronic cervical or thoracic strain, so it is 
clear that he has current disability, but the critical issue 
is whether this is due to service.  

The Board is appreciative of the statements by the veteran 
and his friends and family as to his description of his in-
service injury and post-service complaints.  Unfortunately, 
while they may provide plausible observations, none of the 
affiants has specialized education, training, or experience 
which would qualify to provide an opinion on this matter.  

The Board notes that two private physicians have attributed 
the veteran's current back problems to the in-service injury.  
However, these physicians have only seen him in recent years, 
and their conclusions in that regard were solely based upon 
the veteran's history, absent any documentation in the 
interim.

Certain medical questions cannot be answered by the Board but 
by competent medical authority.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  A valid nexus opinion is based on the history as 
provided by the veteran and a review of the veteran's claims 
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its entirety.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

In this case, the claim was returned for a special VA 
examination and opinion, cited above.  Based upon both that 
and the complete file, including his history, the examiner 
opined that the current cervical strain problems were not 
likely to be the result of any in-service injury, which would 
have occurred more than 60 years before.  The Board finds the 
VA examiner's opinion to be the only one based upon both 
clinical findings and the clinical records in and since 
service, and thus it carries greater persuasive weight than 
those which were based upon the veteran's remote history 
alone.  That is not to say that the veteran's arguments are 
not sincere, but only that he is unqualified to render a 
medical judgment that the currently claimed back disorder is 
the same as, or is causally related to, the in-service injury 
which he has described.  His historical recollections are 
competent only to the extent, in this case, that the are not 
contradicted by the actual evidence in the file.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


